Citation Nr: 0912181	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  04-12 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1991 to March 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran participated in a videoconference hearing with 
the undersigned Veterans Law Judge in May 2006.  The Veteran 
also participated in a hearing before a Decision Review 
Officer (DRO) in May 2004.  Transcripts of the proceedings 
are associated with the claims folder.  

In October 2006, the Board remanded the Veteran's claim for 
additional development to include a search of the Social 
Security Administration (SSA) records for any decision or 
medical records.  The Appeal Management Center (AMC) 
requested the SSA records and the SSA responded that it was 
unable to locate the Veteran's medical records.  The Board 
notes that the Veteran's representative requested an 
additional remand to request the SSA's decision on the 
Veteran's application for benefits.  However, the Board finds 
that this is not necessary because the AMC substantially 
complied with the Board's October 2006 remand instructions.  
Further, even if the SSA's decision was included in the 
record, without the supporting medical records, it would not 
form a basis for a favorable decision on the Veteran's claim.  
As such, a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  Although the medical evidence reflects that the Veteran 
has a medical diagnosis of PTSD, there is no credible 
supporting evidence to corroborate her report of in-service 
stressors upon which this diagnosis was based.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active service.                38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in June 2001, prior to the June 2003 rating decision.  Thus, 
the timing requirements of Pelegrini have been satisfied.   

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for PTSD.   The RO also 
explained what information and evidence she must submit and 
what information and evidence will be obtained by VA.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R.        § 
3.159 (b), as well as the Court's holding in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that the Veteran was not provided VCAA 
notice regarding the elements of effective date or disability 
rating prior to the rating decision on appeal.  However, she 
was provided with such information by a notification letter 
dated in March 2006.  Moreover, the Veteran's claim for 
service connection for PTSD is being denied and, 
consequently, no disability rating or effective date will be 
assigned.  Therefore, the Veteran is not prejudiced by a 
decision at this time.  

In addition, as the Veteran has claimed entitlement to 
service connection for PTSD based on personal trauma, the 
Board notes that certain notification procedures must be 
followed.  Specifically, VA regulations provide that VA will 
not deny a PTSD claim that is based on in-service personal 
trauma without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing her or him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  See 38 C.F.R. § 
3.304(f)(3); Patton v. West, 12 Vet. App. 272, 278 (1999).  
In this case, the Veteran was advised of these other sources 
of evidence in a December 2001 letter with attached 
Information in Support of Claim for PTSD Secondary to 
Personal Assault form.  Specifically, the questionnaire 
requested that the Veteran provide sources of evidence, to 
include a rape crisis center, counseling facility, and health 
clinic records, as well as informed her that she could 
request those she may have confided in, such as a roommate, 
family member, chaplain, clergy or fellow service member, to 
submit a statement regarding the incident.  The PTSD 
questionnaire, which she completed and returned to VA, also 
asked the Veteran to indicate if she experienced the 
following: sudden request for change in MOS or duty 
assignment; increased use of leave without an immediate 
reason; changes in performance evaluations, episodes of 
depression, panic attacks, or anxiety; increased or decreased 
use of prescription medication; increased use of over the 
counter medication, alcohol or substance abuse; disregard for 
military or civilian authority; obsessive behavior such as 
overeating or under eating; pregnancy tests around the time 
of the incident; tests for HIV or sexually transmitted 
diseases; or unexplained economic or social behavior changes.  
As such, the Board finds that the special procedures for 
developing a claim of entitlement to service connection for 
PTSD based on personal assault have been completed.  See 38 
C.F.R. § 3.304(f)(3); Patton, supra.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service personnel records, service 
treatment records, and VA medical records are associated with 
the claims folder.  The Veteran has at no time identified 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claim.

The Board recognizes that the Veteran was not afforded a VA 
examination with respect to the claim on appeal.  Under the 
VCAA, VA is required to provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but as follows: (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (2) establishes that the 
Veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease subject to a VA 
presumption manifesting during an applicable presumptive 
period, provided the claimant has qualifying service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  Id.  
However, the Board finds that any medical opinion linking the 
Veteran's current PTSD to her active military service would 
necessarily be based upon the unsubstantiated history 
provided by the Veteran.  In the absence of a verified 
stressor, there is no competent basis upon which to conclude 
that any PTSD is related to service.  Based on these facts, 
the Board concludes that the medical evidence of record is 
sufficient to adjudicate the Veteran's claim for service 
connection.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

II.	Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in or 
aggravated by service.  38 C.F.R. § 3.303(a) (2008).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressor occurred, and a link, as established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" as established by official records, 
including recognized military combat citations or other 
supportive evidence.  If VA determines that the Veteran 
engaged in combat with the enemy and the alleged stressor is 
combat or POW related, then the Veteran's lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  

If, however, VA determines that the Veteran did not engage in 
combat with the enemy or that the Veteran engaged in combat 
with the enemy or was a POW, but the alleged stressor is not 
combat-related, the Veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the Veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy. Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes. VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the Veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2008).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on personal assault.  In particular, the Court held 
that the provisions in M21-1R, Part IV, Subpart ii, Section 
D, Chapter 17, which address PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations and must be considered.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).  (The Board notes that the 
aforementioned are the current provisions related to PTSD 
claims based on personal assault).

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states 
that, in cases of sexual assault, development of alternate 
sources for information is critical.  There is provided an 
extensive list of alternative sources competent to provide 
credible evidence that may support the conclusion that the 
event occurred, to include medical records, military or 
civilian police reports, reports from crisis intervention 
centers, testimonial statements from confidants, and copies 
of personal diaries or journals.  Id.  Also of particular 
pertinence is the provision of 38 C.F.R.                         
§ 3.304(f)(3) which states that behavior changes that 
occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  The Court in Patton 
stated that such changes in behavior should be examined and 
clinically interpreted to determine whether they constitute 
evidence of "(v)isits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific 
ailment."

III.	Service Connection for PTSD

The Veteran seeks service connection for PTSD.  In the 
videoconference hearing transcript, the Veteran asserted that 
her current PTSD was a result of trauma that she experienced 
during her time in active service.  

Initially, the Board notes that the evidence has not 
established, nor has the Veteran contended, that she engaged 
in combat with the enemy.  The Veteran's duties as verified 
by service personnel records have not been recognized as 
combat-related.  In this regard, the Veteran's records list 
her military occupational specialties (MOS) as 
telecommunications computer operator/maintainer and automated 
communications computer system repairer.  Furthermore, the 
service records do not show that she received any awards or 
decorations indicative of combat service, such a Bronze Star 
with V Device or Purple Heart.  Because the Veteran did not 
engage in combat with an enemy, there must be credible 
supporting evidence of record that the alleged stressors 
actually occurred in order to warrant service connection.  
Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran's DRO and videoconference hearing testimony show 
that the Veteran has identified three in-service stressors.  
First, she stated that in June 1992, she went to the river 
with a friend who was in the same class.  She stated that he 
attempted to rape her and threatened to throw her in the 
river.  The Veteran explained that he tried to push her into 
a little closet by the riverbank and that she kept saying no 
and ran away.  She also explained that she did not remember 
the name of the man who attempted to rape her.  The second 
stressor allegedly occurred in Kuwait in 1997 where she 
witnessed a woman getting beat up in a restaurant due to 
overcharging customers.  She stated that this bothered her a 
great deal.  The third alleged stressor occurred in March 
1999, according to the DRO testimony, during which the 
Veteran was involved in a romantic relationship with a fellow 
serviceman.  She stated that her boyfriend wanted to have 
sexual intercourse and she said no.  The Veteran explained 
that she fell asleep and woke up with him having sexual 
intercourse with her.  However, the Board notes that the 
Veteran later testified during the DRO testimony that this 
incident occurred in June 1997.  

With respect to the first and third stressors involving 
personal assault, the Board notes that the Veteran's service 
treatment records do not support her claim.  The service 
treatment records are silent for any symptoms, examination, 
or treatment for a mental disorder or for any physical 
injuries.  The December 1998 report of medical history, a few 
months prior to discharge, shows that the Veteran indicated 
that she had no trouble sleeping, no depression or excessive 
worry, no nervous trouble of any sort, and no recent gain of 
weight.  Although the records show that the Veteran had a 
history of miscarriages, an abortion, yeast infections, and a 
diagnosis of Chlamydia, these conditions pre-date the alleged 
sexual assault that occurred in either June 1997 or March 
1999, as it is unclear by the Veteran's DRO hearing testimony 
when the stressor event occurred.  The Board notes that the 
Veteran explained that she took a test for a sexually 
transmitted disease after the alleged sexual assault.  The 
records confirm that the Veteran took an HIV test and several 
tests for sexually transmitted diseases during active 
service; however, the dates of these tests do not correlate 
with the dates of June 1997 or March 1999.  As noted above, 
the Veteran's alleged stressor in 1992 involved an attempted 
rape and no apparent sexual contact; therefore, the records 
regarding tests for sexually transmitted diseases and other 
gynecological conditions are not applicable.  

Furthermore, the Veteran's service personnel records do not 
demonstrate any non-medical indicators that the Veteran 
suffered a personal assault.  See 38 C.F.R.         § 
3.304(f)(3) (2008).  For instance, the service personnel 
records do not reveal any problems related to her performance 
that may be indicative of mental distress.  Although the 
Veteran testified that she was not as efficient and that she 
got into some trouble by defying authority figures, there is 
no evidence of any disciplinary actions in the service 
personnel records.  Indeed, the Veteran received a Good 
Conduct Medal for her period of service from October 1991 and 
October 1994 for exemplary behavior, efficiency, and 
fidelity.  The records also do not show any indication of 
behavior changes such as a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  The Board notes, 
however, that the PTSD questionnaire shows that the Veteran 
identified overeating as a behavioral change due to her 
alleged personal assaults.  The service treatment records 
reveal that the Veteran had a significant weight gain during 
her time in service.  However, there is no competent medical 
evidence relating the Veteran's weight gain to her alleged 
personal assaults during active service or to her PTSD.  The 
VA treatment records merely note that the Veteran was 
moderately obese and the condition was not discussed as a 
symptom of her PTSD or due to her alleged in-service personal 
trauma.  Lastly, the Board notes that the records reveal that 
the Veteran had a history of alcohol abuse.  However, a 
September 1999 VA treatment record shows that the Veteran had 
been abstinent for 11 years, which was prior to the Veteran's 
entry into active service.  The Veteran has not identified or 
submitted any other alternative evidence to support her 
claim.  Although she stated that she told a roommate about 
the sexual assault, she has not been able to locate the 
roommate in order to obtain a statement.  In light of the 
above, the Board is unable to confirm that the Veteran's 
alleged stressors actually occurred and, as a result, the 
Veteran does not meet one of the criteria necessary in order 
to establish entitlement to service connection for PTSD.  

The Board notes that the VA treatment records clearly show 
numerous diagnoses of PTSD.  The VA treatment records reveal 
that the Veteran complains of insomnia, nightmares, 
flashbacks, anxiety, and depression.  The VA treatment 
records also show that the diagnoses of PTSD have been 
attributed to the Veteran's claimed personal assaults during 
service.  In a July 2002 psychological assessment, the 
Veteran's treating VA psychologist noted that he had been 
seeing the Veteran on and off since September 1999 for 
individual therapy.  He stated that he could not say with 
certainty what percentage of her current and past 
psychological distress was due to military traumas and what 
was due to pre-military traumas.  But, he felt that her two 
military sexual traumas on their own would have been 
sufficient to cause PTSD just as her pre-military traumas 
would likely have been sufficient.  However, as the medical 
opinion was based on the Veteran's report of in-service 
events that have not been sufficiently corroborated by 
credible supporting evidence, the Board finds that the 
opinion is merely speculative and affords the opinion no 
probative value.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Therefore, there is no competent evidence that the Veteran 
has a current diagnosis of PTSD as a result of a verified in-
service stressor.  

With respect to the Veteran's claimed stressor of watching a 
woman in a restaurant get physically assaulted due to 
overcharging her customers, the Board notes that this alleged 
stressor has not been verified.  As noted above, the record 
must contain service records or other corroborative evidence 
which substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  The 
service records are negative for any mention of this event 
and the Veteran has not submitted any other evidence, such as 
statements from fellow Veterans, which would serve to support 
her account.  Furthermore, the Veteran's diagnosis of PTSD 
has not been shown to be to be related to this alleged 
stressor.  See July 2002 VA psychological assessment.  As 
none of the Veteran's stressors has been verified, service 
connection for PTSD is not warranted.  

The Board has considered the Veteran's own statements 
regarding the etiology of her PTSD.  Laypersons are competent 
to speak to symptomatology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, the Veteran's statements as 
to the etiology of her PTSD are afforded low probative value.

In sum, the Board has reviewed all of the evidence, to 
include the Veteran's statements and testimony, the service 
records, and the VA treatment records.  Unfortunately, the 
Board cannot find evidence sufficient to establish a verified 
in-service stressor event which would allow the Board to 
grant this appeal under 38 C.F.R. § 3.304(f).  To the extent 
that the Veteran contends that she suffers from PTSD due to 
personal assaults during service, corroborating evidence is 
required to verify stressor events.  The only evidence of in-
service stressor events is, however, contained in the 
Veteran's own testimony and statements; no evidence providing 
objective corroboration has been revealed.  Absent probative 
objective supporting evidence to corroborate the occurrence 
of a specific stressor-event, an essential element for a 
grant of service connection for PTSD is not established and 
the Veteran's claim must be denied.

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of service connection for PTSD.    Thus, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


